Name: Commission Regulation (EC) NoÃ 420/2005 of 14 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 15.3.2005 EN Official Journal of the European Union L 68/1 COMMISSION REGULATION (EC) No 420/2005 of 14 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 14 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 114,3 204 70,1 212 143,7 624 193,8 999 130,5 0707 00 05 052 162,2 068 170,0 096 128,5 204 70,7 999 132,9 0709 10 00 220 18,4 999 18,4 0709 90 70 052 164,1 204 98,1 999 131,1 0805 10 20 052 54,5 204 50,9 212 56,9 220 47,8 400 51,1 624 64,6 999 54,3 0805 50 10 052 69,2 220 70,4 400 67,6 999 69,1 0808 10 80 388 83,6 400 96,9 404 74,7 508 64,2 512 75,9 528 64,0 720 59,8 999 74,2 0808 20 50 052 186,2 388 69,6 400 92,6 512 54,2 528 64,9 720 42,6 999 85,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.